Title: To Thomas Jefferson from George Gilmer, [26 or 27 July 1775]
From: Gilmer, George
To: Jefferson, Thomas


                    
                        DR. Sir
                        [26 or 27 July 1775]
                    
                    Your favour of the 5th Inst. this instant came to my hands in our encampment in Wallers Grove, the account of the battle at Charles town is pleasing, I wish it is true. It appears astonishing to me that some armed Vessel has not attempted to bring in powder &c. it certainly is practicable and wants proper encouragement only to put it in execution. Do order some of those Privateers to all the Islands to Holland Spain [&c.?] Give them positive instructions to  bring powder. A high premium must ensure this matter. I could wish our little insignificant Town were in ashes, something could be done, but we dread the bombardment of York, &c. As to myself I have buried every view of Interest that does not center in the general cause and to proceed according to military order on an Application of the Mayor Recorder and Treasurer for assistance as 1st Lieutenant to the 1st Company of Ind[ependen]ts I have Marched to Wmsbg. with 28 Chosen Riffle men, old Isaac Davis at the head and a very respectable set of Volunteers, who do give our County credit. The number of men required from different Counties amounted to [250?] which number have been some time placed in the grove, totally inactive: no order. Capt. Scott our commander in chief, whos goodness and merit is great, fear to offend, and by that many members are rather disorderly. We appear rather invited to feast than fight. Anderson and Southall’s entertain elegantly the first in the best manner by far. Indeed I began to think we should have a campaingn without action, but proposed laying hands on all his Majesties money immediately which proposal was readily agreed to on which the officers waited on the proper officers in some Cases swore the officer most solemnly not to disburse what might be on hand on pain of Confiscation of their whole Estate and being treated as a Traitor to the Cause. Unhappy that this tho all along necessary should [have] been posponed till almost all the money was shiped to Boston by order of the board there. 1200 Dollars went from Jaquelin Ambler this month, large sums from other Collectors In bills, &c. We collected 900£ from L. Burwell, have sent detatchments to wait on Corbin &c. with positive orders for him to deliver up all his Majesties Cash or bind his whole estate as security for his not disbursing, remitting or otherwise using one Copper, and [on?] refusing to comply he is ordered to appear in our encampment. We have sent an Express to the Convention to Sanctify our proceedings.
                    You alarm me greatly with your account of the scar[cit]y of powder. We were informed here that it was made in abundance in Philadelphia. It is astonishing When the materials are so easily obtained, that no person should think it worth while. Salt petre may be had in large quantities from the [Stores?] why not buy it up? It may be collected [spontaneously?] in many places. It is to be collected by an easy and cheap process from all putrid subs[tances]. I will try and send you a small specimen soon. I have made Gun powder full strong, but can not grain it tho we have tried every plan proposed by Chambers Posthlwait &c. &c. The news from the  Convention you’l receive by the Delegate who may be appointed in place of Genl. Washington. We shall have an inexperienced Commander it is supposed. The confusion in our country daily increases. At the last Committee I proposed appointing a Delegate in your Room. The same day I was ordered to March My detatchment to Wmsbg. and Continue there till the 20th Inst. This put it out of my power offering as intended and as desired by Numbers. Therefore insisted on Chs. Lewis’s declaring himself. On the day of Election Mr. or Capt. John Ware, also Declared, a poll was taken and some say Lewis had four votes for one. He was 90 odd before and is now in Convention. Dunmore goes on shore at Norfolk but appears no where beside. Tis said there [are] a number of people in that place who will not swear alegiance to the American States, being informed of it the officers here sent a letter to the Committee requesting an account of the matter but they denied the fact and say there are some suspected persons there.
                    I am just returned from York but could Collect none of his Majesties money. Emanuel Jones has ordered a hunting shirt, keeps three guns high charged by him. Capt. Frs. Epps is order’d with a detatchment to Portobello to enquire the business of a Cutter that appears in those quarters. Every rank and denomination of people full of marshal notions, I wish the Plan of the Convention may give General Satisfaction. I am determined to die in the cause if necessary on any of thier Establishments but shall I believe stick to the Volunteer list. Poor Bob. Bolling has run his race, adieu to Burgundy, died suddenly at Richmond. You must not think of returning. We must Escort your wives and families to you or get a General license for moderate indulgences from them. Wishing you all the Joys that heaven can send I remain with great respect your friend and St.,
                    
                        Geo. Gilmer
                    
                